Citation Nr: 0702966	
Decision Date: 01/31/07    Archive Date: 02/06/07

DOCKET NO.  03-22 037A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois



THE ISSUE

Entitlement to an effective date earlier than April 12, 2001, 
for the assignment of a 100 percent evaluation for post-
traumatic stress disorder (PTSD).  




ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from April 1967 to April 1970.  

By rating action in March 1998, the RO granted service 
connection for PTSD and assigned a 50 percent evaluation, 
effective from June 30, 1997, the date of receipt of claim.  
The veteran and his representative were notified of this 
decision and did not appeal.  

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from a December 2001 decision by 
the RO which, in part, assigned a 100 percent evaluation 
under the provisions of 38 C.F.R. § 4.29 for hospitalization, 
effective from January 20, 2001, and an increased evaluation 
of 70 percent for PTSD from May 1, 2001.  A subsequent rating 
decision in March 2003, assigned a 100 percent schedular 
rating for PTSD, effective from April 12, 2001, the date of 
receipt of the veteran's claim.  

In September 2005, the Board promulgated a decision which 
denied an effective date earlier than April 12, 2005 for the 
assignment of a 100 percent schedular rating for PTSD, and 
the veteran appealed to the United States Court of Appeals 
for Veterans Claims (hereinafter, "the Court").  In 
February 2006, the Court granted a joint motion to vacate and 
remand the September 2005 Board decision.  The Board remanded 
the appeal in April 2006, for additional development 
consistent with the instructions in the Joint Remand.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The veteran did not perfect an appeal from the March 1998 
rating decision that granted service connection for PTSD and 
assigned a 50 percent evaluation, effective from June 30, 
1997, the date of receipt of claim.  

3.  A formal claim for a temporary total evaluation under the 
provisions of 38 C.F.R. § 4.29, and an increased rating for 
PTSD was received on April 12, 2001.  

4.  A temporary total evaluation based on hospitalization for 
treatment of PTSD between January 20, and April 30, 2001, 
under the provisions of 38 C.F.R. § 4.29, was granted by the 
RO in December 2001.  

5.  A 100 percent schedular evaluation for PTSD was granted 
by the RO in a March 2003 rating decision, effective from 
April 12, 2001.  

6.  Within the one year period prior to April 12, 2001, there 
is no persuasive medical evidence that the veteran's PTSD was 
of such severity as to produce total social and industrial 
inadaptability.  

7.  The earliest effective date for the establishment of 100 
percent schedular evaluation for PTSD is April 12, 2001, the 
date of receipt of claim.  


CONCLUSION OF LAW

An effective date earlier than April 12, 2001, for the 
assignment of a 100 percent schedular evaluation for PTSD is 
not warranted.  38 U.S.C.A. §§ 1155, 5100, 5101(a), 5102, 
5103, 5103A, 5107, 5108, 5110(a) (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.1(p)(r), 3.155, 3.159, 3.400(o)(2) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the claim for an earlier effective date for 
the assignment of a 100 percent schedular evaluation for 
PTSD, VA has met all statutory and regulatory notice and duty 
to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.326 (2006).  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) applies to all five elements of a service 
connection claim, i.e., veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  In particular, the Court held that the 
notification must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id.  

For the reasons enumerated below, there is no indication that 
there is any prejudice to the veteran by the sequence of the 
events in this case.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Any error in the sequence of events is not shown to 
have any effect on the case, or to prejudice to the veteran.  
As such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  

In addition, the Board observes that with regard to the 
veteran's initial claim for an increased evaluation for PTSD, 
pursuant to the August 2002 rating decision, that claim was 
granted and thus substantiated under then-applicable law.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
In this regard, the Board observes that the August 2001 VCAA 
notice was properly tailored to the application for the 
original request for an increased rating and that letter 
therefore served its purposes in that it provided section 
5103(a) notice to the appellant; and its application is no 
longer required because the original claim has been 
"substantiated."  Thereafter, in the veteran's February 2003 
notice of disagreement, he requested an earlier effective 
date for the grant of 100 percent for PTSD.  Then, in June 
2003, the RO properly issued a statement of the case that 
contained, in pertinent part, the then-applicable criteria 
for establishing an earlier effective date.  See 38 U.S.C.A. 
§§ 5103A, 38 U.S.C.A. § 7105(d) (West 2002).  Therefore, the 
Board finds that with respect to this claim, VA complied with 
the procedural statutory requirements of 38 U.S.C.A. § 
5104(b) (West 2002) and 38 U.S.C.A. § 7105(d), as well as the 
regulatory requirements of 38 C.F.R. § 3.103(b) (2006).  See 
also Dingess, supra.

The Board notes further, that the veteran has not identified 
the existence of any relevant evidence that has not been 
obtained or requested.  The veteran was afforded an 
opportunity to provide additional evidence subsequent to the 
order by the Court which vacated the prior Board decision.  
In May 2006, the veteran responded that he had no additional 
evidence to submit and requested that the Board proceed 
immediately with readjudication of his appeal.  Clearly, from 
submissions by and on behalf of the veteran, he is fully 
conversant with the legal requirements in this case.  
Therefore, the Board finds that the duty to assist and notify 
as contemplated by applicable provisions, including the VCAA, 
has been satisfied.  

Effective Dates - In General

Unless specifically provided otherwise in the statute, the 
effective date of an award based on a claim for increase 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of the claim.  38 
U.S.C.A. § 5110(a).  

The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year of such date.  38 U.S.C.A. 
§ 5110(b)(2).  

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 C.F.R. 
§ 3.400.  

Date of receipt means the date on which a claim, 
information, or evidence was received at the Department of 
Veterans Affairs, except as to specific provisions for 
claims or evidence received in the State Department 
(§ 3.108), or in the Social Security Administration 
§§ 3.153, 3.201), or Department of Defense as to initial 
claims filed at or prior to separation.  However, the Under 
Secretary for Benefits may establish, by notice published 
in the Federal Register, exceptions to this rule, using 
factors such as postmark or the date the claimant signed 
the correspondence, when he or she determines that a  
natural or man-made interference with the normal channels 
through which the Veterans Benefits Administration 
ordinarily receives correspondence has resulted in one or 
more Veterans Benefits Administration offices experiencing 
extended delays in receipt of claims, information, or 
evidence from claimants served by the affected office or 
offices to an  extent that, if not addressed, would 
adversely affect such claimants through no fault of their 
own.  38 C.F.R. § 3.1(r).  

Pertinent VA legal criteria also provide:

Increases:  
(1)  Except as provided in paragraph 
(o)(2) of this section and § 3.401(b), 
date of receipt of claim or date 
entitlement arose, whichever is later.  A 
retroactive increase or additional 
benefit will not be awarded after basic 
entitlement has been terminated, such as 
by severance of service connection.  

(2)  Disability compensation.  Earliest 
date as of which it is factually 
ascertainable that an increase in 
disability had occurred if claim is 
received within 1 year from such date 
otherwise, date of receipt of claim.  

38 C.F.R. § 3.400(o).  

A "claim" is defined in the VA regulations as ". . . a 
formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2006).  



Factual Background

Historically, it is noted that in March 1998, the RO granted 
service connection for PTSD and assigned a 50 percent 
evaluation, effective from June 30, 1997, the date of receipt 
of the veteran's claim.  The veteran did not appeal the 
decision and did not file any additional claims for VA 
benefits until April 2001.  

A formal claim for a temporary total evaluation under the 
provisions of 38 C.F.R. § 4.29, and an increased rating for 
PTSD was received on April 12, 2001.  Thereafter, the veteran 
was scheduled for a VA psychiatric examination, which was 
conducted in August 2001, and the RO obtained all available 
VA medical records identified by the veteran, including a 
disability determination and medical records from the Social 
Security Administration.  The VA medical records showed that 
the veteran was voluntarily admitted to a Dual Diagnosis unit 
on January 20, 2001 for treatment alcohol dependence and 
depression.  After physical detoxification from alcohol, he 
was transferred to the Substance Abuse Residential Treatment 
Program on January 30, 2001 and was an inpatient until March 
13, 2001.  He was admitted to the Stress Disorder Treatment 
Unit of another VA hospital for treatment of PTSD from March 
20, to April 24, 2001.  

By rating action in December 2001, the RO granted a temporary 
total evaluation based on hospitalization for treatment of 
PTSD from January 20, to May 1, 2001, under the provisions of 
38 C.F.R. § 4.29, and a 70 percent evaluation from May 1, 
2001.  In August 2002, the RO assigned a 100 percent 
schedular evaluation for the veteran's PTSD, based primarily 
on the clinical findings from an August 2001 VA psychiatric 
examination, effective from December 21, 2001, the date of 
receipt of the veteran's notice of disagreement.  By rating 
action in March 2003, the RO found that there was clear and 
unmistakable error in the August 2002 rating decision, and 
assigned a 100 percent schedular evaluation for PTSD, 
effective from April 12, 2001, the date of receipt of his 
claim for an increased rating.  



Analysis

In the Joint Motion to vacate and remand the September 2005 
Board decision, it was argued that the Board did not consider 
whether an increase in the veteran's PTSD was "factually 
ascertainable" at any time during the one year period prior 
to receipt of his claim for increase under the provisions of 
38 C.F.R. § 3.400(o)(2).  

As indicated above, the effective date provisions for awards 
of increased disability compensation include a general rule 
that an award based on a claim for increase of compensation 
"shall be fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt of application 
therefore."  38 U.S.C.A. § 5110(a).  The corresponding VA 
regulation expresses this rule as "date of receipt of claim 
or date entitlement arose, whichever is later."  38 C.F.R. 
§ 3.400(o)(1).  Under the general rule provided by the law, 
an effective date for an increased rating may be assigned 
later than the date of receipt of claim - if the evidence 
shows that the increase in disability actually occurred after 
the claim was filed-but never earlier than the date of 
claim.  

The law provides one exception to this general rule governing 
increased rating claims.  If the evidence shows that the 
increase in disability occurred prior to the date of receipt 
of claim, the RO may assign the earliest date as of which it 
is factually ascertainable that the increase occurred as long 
as the claim for the increased disability rating was received 
within one year of the date that the increase occurred.  38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); see Harper v. 
Brown, 10 Vet. App. 125 (1997); see also VAOPGCPREC 12-98 
(Sept. 23, 1998).  

In addition, the Court has indicated that it is axiomatic 
that the fact that must be found in order for entitlement to 
an increase in disability compensation to arise is that the 
service-connected disability has increased in severity to a 
degree warranting an increase in compensation.  See Hazan v. 
Gober, 10 Vet. App. 511, 519 (1992) (noting that, under 
section 5110(b)(2), "the only cognizable 'increase' for this 
purpose is one to the next disability level" provided by law 
for the particular disability).  Thus, determining whether an 
effective date assigned for an increased rating is correct or 
proper under the law requires (1) a determination of the date 
of the receipt of the claim for the increased rating as well 
as (2) a review of all the evidence of record to determine 
when an increase in disability was "ascertainable."  Hazan, 
10 Vet. App. at 521.  

Here, the veteran submitted a claim for an increased rating 
and a temporary total evaluation for hospitalization for 
treatment of PTSD under the provisions of 38 C.F.R. § 4.29 on 
April 12, 2001.  The clinical findings on a subsequent VA 
examination in August 2001 showed that the veteran's PTSD had 
significantly worsened, particularly since he had stopped 
drinking in January 2001.  The examiner commented that the 
veteran's prospects for employment were poor due to PTSD and 
physical problems, and assigned a Global Assessment of 
Functioning (GAF) score of 32.  

Additional evidence of record included several disability 
determinations by the Social Security Administration dating 
back to 1982, and numerous medical records showing treatment 
primarily for physical problems from injuries sustained in a 
motor vehicle accident in 1976.  The Disability 
Determinations, including the most recent decision in August 
1999, showed that the veteran was totally disabled due to 
nonservice-connected physical disabilities, including 
arthritis of the right hip and knee and low back pain.  The 
accompanying medical records, which also include VA 
outpatient notes from 1997 to 1999, did not show any 
treatment for, or reflect any significant findings or 
symptoms of PTSD.  An examination for Social Security 
disability in August 1999, showed that the veteran was well 
oriented, his mood was euthymic, and his affect was 
appropriate.  His speech was clear and coherent, and his 
attention, concentration, and memory were not impaired.  The 
diagnoses did not include a psychiatric disorder.  

As indicated above, the veteran was assigned a 100 percent 
evaluation under § 4.29 for hospitalization from January 20, 
to April 30, 2001, and a 100 percent schedular evaluation for 
PTSD from April 12, 2001, the date of receipt of his claim 
for increase.  The RO's assignment of an effective date for 
the 100 percent evaluation for PTSD of April 12, 2001, the 
date of receipt his formal claim, was consistent with the 
general provisions of VA regulations concerning effective 
dates for increased rating claims discussed above.  

However, the Board must also address the question of whether 
any VA treatment records subsequent to the March 1998 rating 
decision that granted service connection for PTSD and 
assigned a 50 percent evaluation should be considered an 
informal claim.  

Section 3.157 provides, in essence, that the date of a VA 
outpatient or hospitalization report will be accepted as the 
date of receipt of an informal claim for an increased rating 
or when a claim specifying the benefit sought is received 
within one year from the date of the report.  38 C.F.R. 
§ 3.157(b)(1).  While section 3.157 provides a basis for the 
establishment of an effective date for any subsequent 
increased award, it does not obviate the requirement that it 
(the medial report) must indicate an intent to apply for, in 
this case, an increased rating, or that it includes 
sufficient competent evidence showing an increase or 
worsening of a service-connected disability such that the 
veteran was entitled to an increased award.  38 C.F.R. 
§§ 3.155, 3.400(o)(2).  

In this regard, the Board has carefully reviewed all medical 
records from 1998 to April 2001, and has been unable to 
identify any correspondence or medical evidence subsequent to 
the March 1998 rating decision and prior to April 2001, which 
could be interpreted as an informal claim for an increased 
rating.  The records showed that the veteran was seen by VA 
for various maladies from 1998 to January 2001.  The medical 
reports showed treatment primarily for nonservice-connected 
physical disabilities, many of which were residuals of his 
motor vehicle accident in 1976.  The reports did not show any 
treatment for psychiatric problems or any significant 
symptoms of PTSD.  

VA medical records received in April 2006, showed that the 
veteran was seen on a couple of occasions at a Mental Health 
Substance Abuse unit for renewal of medications in June and 
September 2000.  However, the progress notes did not include 
any clinical findings, symptoms, or any discussion as to the 
severity of the veteran's PTSD.  

Furthermore, there was nothing in any of the reports which 
would suggest an intent to apply for an increased rating 
prior to the date of receipt of his formal claim in April 
2001.  Therefore, the Board finds that none of the medical 
reports subsequent to the March 1998 rating decision and 
prior to April 2001, were intended to be or should be 
construed as an informal claim.  

The Board must also consider whether the one exception to the 
general rule governing rating claims is applicable to the 
facts in this case.  That is, whether it is "factually 
ascertainable" that there was an increase in the veteran's 
PTSD of such severity as to produce total social and 
industrial inadaptability within one year of receipt of his 
formal claim in April 2001.  In this regard, it should be 
noted that the veteran was in receipt of a 100 percent 
evaluation from January 20, 2001, based on hospitalization 
for PTSD under the provisions of 38 C.F.R. § 4.29.  

While the evidence showed that the veteran was seen for 
various maladies on several occasions from 1997 to January 
2001, the reports did not included any detailed information 
or clinical findings which would provide a basis for finding 
that there had been an increase in the severity of the 
veteran's PTSD.  The few records which did reflect on the 
veteran's psychiatric status showed that he was alert and 
well oriented.  

After review of all the evidence of record, the Board finds 
that there is no earlier date within the one-year prior to 
April 2001, on which it could be factually ascertained that a 
100 percent schedular evaluation for PTSD was warranted.  
Accordingly, the Board concludes that the criteria for an 
effective date prior to April 12, 2001, for an increased 
rating to 100 percent for PTSD, have not been met.  




ORDER

An effective date earlier than April 12, 2001, for the 
assignment of a 100 percent schedular evaluation for PTSD, is 
denied.  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


